DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,456,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: 	On line 7, the term “flexible” has been inserted before the term “flexible”. 
On line 9, a comma (,) has been inserted after the term “lumen”. 
On line 12, the term “aspiration” has been inserted before the term “catheter”.
Claim 2:	On line 2, the term “aspiration” has been inserted before the term “catheter”.
Claim 4:	On line 3, the term “aspiration” has been inserted before the term “catheter”.
Claim 5:	On line 3, the term “aspiration” has been inserted before the term “catheter”.
Claim 16:	On line 3, the term “aspiration” has been inserted before the second occurrence of the term “catheter”.
Claim 17: 	On line 1, the phrase “an arterial access device” has been relocated from after the term “patient” to after the term “introducing”.
Claim 18:	On line 2, the phrase “of devices” has been inserted after the term “system”. 
On line 7, the term “aspiration” has been inserted before the term “catheter”.
Claim 21:	On line 1, the term “aspiration” has been inserted before the term “catheter”. 
On line 3, the phrase “of devices” has been inserted after the term “system”.
Claim 22:	On lines 1 and 2, the term “aspiration” has been inserted before each occurrence of the term “catheter”.
Claim 24:	On line 3, the term “aspiration” has been inserted before the term “catheter”.
Claim 27:	On line 3, the term “aspiration” has been inserted before the term “catheter”.
Claim 28:	On line 2, the term “aspiration” has been inserted before the term “catheter”.
Claim 30:	On line 3, the term “aspiration” has been inserted before the term “catheter”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The amendments filed 9/15/2021 overcome the previously set forth combination of Ressemann et al. (US Pat 7,604,612) in view of Dinh et al. (PG PUB 2015/0025562) found in the 5/24/2021 Detailed Action since that combination does not disclose that the flexible tubular portion of the catheter defines a “single” catheter lumen, that the proximal control element is “solid”, or that the assembled system of devices is advanced “without a guidewire” as claimed; additionally, it would not have been obvious to modify the combination to teach these features as Ressemann teaches away from each of these features. The closest prior art of record to the allowed claims is Root et al. (US Pat 8,048,032) which discloses the system of devices as recited in claim 1 (aspiration catheter 12 with flexible tubular portion 18 and solid, proximal control element 20; inner member 14 with tapered end 46 and the unlabeled proximal portion seen in Fig 1) but teaches explicit use with a guidewire. As it would not have been obvious to use Root in a method “without a guidewire” (since Root teaches away from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783